A sale of pledged chattels by the pledgee upon notice given only to such persons as he deems liable to be interested in the property and at his private office is not a public sale; and, in the absence of express agreement, if the property be bid off by bim the contract of pledge is not thereby terminated, nor the relations of the parties changed. Bank v. Richardson, 156 Mo., 281; Glidden v. Bank, 53 O. S., 588.
A certificate by the pledgor of such sale subsequent' to' the payment by a surety of two of the judgments secured by the .pledge does not defeat the right of the surety to be subrogated to the fights of the judgment creditor or pledgee in the property pledged. Sec. 5386, R. S.; Hill v. King, Executor, 48 O. S., 75.
Decree for plaintiff.